DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 15-43 are allowed. The closest prior art, Stebani et al. (WO2015/040094) does not teach a laser-ablatable mask film comprising at least a UV-transparent adhesion layer, and a laser-ablatable mask layer which has a thickness from 1 µm to 10 µm, wherein the mask layer comprising a binder comprising a crosslinked polyvinyl alcohol that is crosslinked with 2 to 40 pats by weight of crosslinker per 100 parts by weight of polyvinyl alcohol as instantly claimed. The closest prior art, Stebani et al. (WO2015/040094) does not teach a laser-ablatable mask film comprising at least a UV-transparent adhesion layer, and a laser-ablatable mask layer which has a thickness from 1 µm to 10 µm, wherein the mask layer comprising a binder comprising a crosslinked polyvinyl alcohol and the adhesion layer comprising 70 to 100 wt% of a polymeric binder ,wherein the polymeric binder is a polymer which contains OH groups and which is crosslinked with a polyfunctional isocyanate as crosslinker e) as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722